Hunt, J.
¶38 (dissenting) — I respectfully dissent. The trial court has broad discretion to grant or to deny motions for a mistrial. We should reverse only when there is a clear abuse of this discretion. Such abuse exists only when no reasonable judge could have reached the same conclusion. State v. Johnson, 124 Wn.2d 57, 76, 873 P.2d 514 (1994). The facts of this case do not meet this standard. The officer’s one-time mention of the term “evasive,” taken in context, was not a comment on Timothy Hager’s exercise of his right to remain silent, was not a comment on Hager’s guilt, and did not incurably prejudice the jury.
*146¶39 As the majority acknowledges, the trial court granted Hager’s motion in limine and ordered the State not to adduce from its witnesses that Hager acted “evasively” when the officers interviewed him during their investigation. The trial court later expressed understandable frustration when, during retrial, one State’s witness unwittingly used this word in spite of the court’s and the parties’ advance efforts to prevent this very thing.
¶40 Nevertheless, the trial court opined that this onetime mention of the word was not ill intentioned, denied Hager’s motion for mistrial, and instructed the jury to disregard the officer’s characterization of Hager’s actions as “evasive” as follows: “You are to disregard that answer in its entirety and you are not to consider that testimony as part of any of your deliberations in this case.” Report of Proceedings (RP) at 437. The trial court determined that this instruction would cure any possible prejudice to Hager and, therefore, it need not declare a mistrial. This decision was well within the trial court’s discretion. The circumstances do not justify our overturning this reasonable, discretionary trial court decision.
I. Not a Comment on Defendant’s Silence
¶41 I strongly disagree with the majority’s characterization of the witness’s single mention of the word “evasive” as an unconstitutional violation of Hager’s privilege against self-incrimination warranting reversal of Hager’s conviction and a third trial. Majority at 137. The single use of the word “evasive” did not constitute a comment on Hager’s exercise of his right to remain silent during his prearrest interview with the officers.2 Majority at 141. Furthermore, Hager did not, in fact, elect to exercise his right to remain silent at that time.
¶42 Instead, Hager agreed to an interview with the police, during which they engaged him in a dialogue for 10 *147to 15 minutes. RP at 430. When the officer used the word “evasive” during his testimony at Hager’s later retrial, the officer was not commenting on Hager’s refusal to answer questions or his denial of culpability during that investigatory interview.3 Rather, the officer used the word in the broad context of describing Hager’s demeanor during that prearrest interview. For example, the officer also testified that Hager’s “[m] úseles were tightened up and tense” and that he “appeared to be angry.” RP at 438, 432. Similarly, another officer had earlier testified, “[Hager’s] actions, his loud voice, the rapid speech, dilated pupils, and his jerkiness . . . led me to believe that he was probably under the influence of methamphetamine.” RP at 225-26. Thus, it was not unreasonable for the trial court to conclude that the second officer’s single mention of the word “evasive” was not ill intentioned.4
¶43 Moreover, unlike the facts in the cases the majority cites, here, there were no further repetitions of the word “evasive” by this officer, by another witness, or by the prosecutor in closing argument. On the contrary, once admonished, the officer strictly adhered to the trial court’s instruction about the permissible scope of his testimony5 and neither he nor any other witness uttered the word again.
II. Not a Comment on Defendant’s Guilt
¶44 The majority asserts that the officer “injected” the word “evasive” “for no other purpose than to suggest Mr. *148Hager’s guilt.” Majority at 142. This assertion not only lacks support in the record but also directly contradicts and ignores the conclusion of the very trial court whose pretrial order use of the word violated. In spite of its frustration that its precautions had not prevented the utterance, the trial court clearly opined:
I’m going to deny the motion for mistrial and I’m going to do it on the basis that No. 1,1 don’t think the officer was acting in bad faith in terms of violating a rule. I think he just was not aware of that from a prior discussion with counsel.
RP at 434.
¶45 Just as we appellate judges do not review the trier of fact’s assessment of witness credibility, we similarly should not second-guess the trial court’s assessment of a witness’s motive in uttering this single word. It was the trial court that had the opportunity to observe the witness’s demeanor, the context in which he mentioned the word “evasive,” and the witness’s reaction to the trial court’s admonition to avoid repeating the word. The record is devoid of support for the majority’s conclusion that the officer “injected” the word solely to “suggest Mr. Hager’s guilt.” Majority at 142. Furthermore, the majority’s conclusion that the officer’s utterance was purposefully designed to suggest Hager’s guilt indefensibly disregards the trial court’s finding that the utterance was merely inadvertent, though unfortunate. With all due respect to my learned colleagues, in my view, such unsupported discarding of the trial court’s finding, which demonstrates the reasonableness of the trial court’s discretionary action, is unjustified.
III. Jury Presumed To Follow Court’s Instructions; No Prejudice
¶46 The majority’s holding also contradicts the longstanding principle that the jury is presumed to follow the trial court’s instructions. State v. Warren, 165 Wn.2d 17, 28, 195 P.3d 940 (2008). Here, in addition to the specific *149curative instruction to the jury to ignore the officer’s mention of the word “evasive,” the trial court gave the following general jury instruction:
It is your duty to decide the facts in this case based upon the evidence presented to you during this trial. It also is your duty to accept the law from my instructions, regardless of what you personally believe the law is or what you personally think it should be. You must apply the law from my instructions to the facts that you decide have been proved, and in this way decide the case.
. . . Your decisions as jurors must be made solely upon the evidence presented during these proceedings.
The evidence that you are to consider during your deliberations consists of the testimony that you have heard from witnesses, stipulations, and the exhibits that I have admitted, during the trial. If evidence was not admitted or was stricken from the record, then you are not to consider it in reaching your verdict. . . .
One of my duties has been to rule on the admissibility of evidence. Do not be concerned during your deliberations about the reasons for my rulings on the evidence. If I have ruled that any evidence is inadmissible, or if I have asked you to disregard any evidence, then you must not discuss that evidence during your deliberations or consider it in reaching your verdict. . . .
Clerk’s Papers at 38 (Instruction 1) (emphasis added).
¶47 Not only do we presume that the jury followed the trial court’s specific instruction to ignore the officer’s single use of the term “evasive,” but we also presume that the jury followed the trial court’s general instructions to disregard any stricken or inadmissible evidence. The majority’s speculation about the effect the stricken word “evasive” may have had on the jury does not defeat this well-settled presumption; nor does such speculation justify reversal of Hager’s conviction.
¶48 It was not unreasonable for the trial court to conclude that a jury instruction could cure any potential prejudice resulting from the witness’s single utterance of the word “evasive.” In my view, contrary to the majority’s *150holding, Hager was not “ ‘so prejudiced that nothing short of a new trial can insure that the defendant will be tried fairly.’ ” Majority at 140 (quoting State v. Kwan Fai Mak, 105 Wn.2d 692, 701, 718 P.2d 407 (1986)). I similarly disagree with the majority’s characterization of this single “irregularity” as such “a particularly egregious violation of the trial court’s order” that it could not be corrected by a jury instruction. Majority at 141.
¶49 Under the circumstances here, we cannot reasonably say that the trial court abused its discretion in choosing to cure this single utterance with an instruction to the jury to disregard it, an instruction that we presume the jury followed. Nor can we reasonably say that the trial court abused its discretion in denying Hager’s motion for a mistrial. I would affirm.
Review granted at 168 Wn.2d 1017 (2010).

 Nor did the officer in any way comment on Hager’s not taking the stand in his own defense at trial; and Hager does not argue on appeal that this was the case.


 During the interview, Hager denied having raped the victim, claimed that he had been living with his brother at the time, and suggested that the victim’s biological father had raped her. RP at 225, 439.


 In denying Hager’s motion for a mistrial, the trial court noted the officer’s lack of awareness about the trial court’s pretrial order to avoid using the word “evasive.” Although the prosecutor had told the officer not to use this word during the first trial, the prosecutor had apparently neglected to inform the officer again before the retrial. RP at 434.


 Thus, the only “repetition” was defense counsel’s objection and the trial court’s instruction to the jury to disregard this word.